\COQ\IC\Ul-I>WN_‘

NNNNNNNNN-‘---»_-_‘_-_--¢_
m\l@w&wN_O\CO¢\lC\LhJ>wN-‘O

 

 

Case 3:17-cv-OO733-MMD-CBC Document 21 Filed 01/14/19 Page 1 of 3

AARON D. FORD
Attomey General

DARBY G. PHELPS, Bar No. 14599
Deputy Attomey General

State of Nevada

Bureau of Litigation

Pub|ic Sat`ety Division

100 N. Carson Street

Carson City, Nevada 89701-4717

Tel: (775)684-1159

E~mail: dphe|ps@ag.nv.gov

Attorneys for Defendants

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
KARL SCHENKER,
Case No. 3:17-cv-00733-MMD-CBC

Plaintiff,
v. MOTION FOR EXTENSION OF TIME
NEVADA DEPARTMENT OF
CORRECT!ONS, et al.,

Defendants.

 

 

Pursuant to Fed. R. Civ. P. 6(b)(l)(A), Defendants, by and through counsel Aaron D. Ford,
Attomey General of the State of Nevada, and Darby G. Phe|ps, Deputy Attomey General, hereby move to
extend the deadline to file an opposition to Plaintit`f`s “Emergency Motion” for an Order to be Returned
to Lovelock Corr. Ctr. And Exclude Mediation at this Court’s Discretion (ECF No. 19) until 10 days
after the present stay is |ifted.

Defendants note Plaintiff is not in imminent danger of irreparable injury if he is not transferred
from Northem Nevada Correctiona| Center to Lovelock Correctiona| Center. Accordingly, Defendants
///

///
///
///
///

 

\C°°`lG\Lh-PWN-

m\)o\\l\¢hw~_o\om\lo\\/l¢§b)~_o

 

 

Case 3:17-cv-00733-MN|D-CBC Document 21 |'-'iled 01/14/19 Page 2 of 3

respectfully request that this Court enter an Order extending the deadline to file an opposition to
Plaintift`s motion (ECF No. 19) until 10 days after the stay is lifted.
DATED this 14th day of January, 2019.

AARON D. FORD

Attomey General

§
DA G. PHEI`.'
Deputy Attomey General
State of Nevada

Bureau of Litigation
Pub|ic Safety Division

 

By:

 

 

Attorneys for Defendants

I SO ORDERED

  

GE

DA'r'ED; MZQ[Q`

 

J>WN

\O°Q\lo\u\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00733~MN|D-CBC Document 21 Filed 01/14/19 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that l am an employee of the Off'lce of the Attomey General, State of Nevada, and that
on this 14th day of January, 2019, I caused to be served a copy of the foregoing, MOTION FOR
EXTENSION OF TIME, by U.S. District Court CM/CFE Electronic Filing to:

Karl W. Schenker #1026941

Care of NNCC Law Librarian
Northem Nevada Correctional Center
P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

z\ l
\..A.~'(}L\s\`\ \ \ "k ~ ’\‘i\ M

An employee of`the
Off'lce of the Attomey General

 

